Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status
This instant application No. 16/776369 has claims 2-21 pending.

Priority /Filing Date
2.	The present application is a continuation of U.S. Patent Application Serial Number 15/253,148, filed on August 31, 2016, now U.S. Patent No. 10,595,965, which is a continuation of U.S. Patent Application Serial Number 13/410,153, filed on March 1, 2012, now U.S. Patent No. 9,433,476. 

Information Disclosure Statement
3.	As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated December 24, 2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.




Specification
4.	The disclosure is objected to because of the following informalities:
In the cross-reference section of the disclosure, the issued U.S. Patent No. 10,595,965 corresponding to the U.S. Patent Application Serial Number 15/253,148 need to be mentioned.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
5.  	Claims 2, 10, 14 and 15 are objected to because of the following informalities: 
* Claims 2, 10 and 15: lines 3-4 of Claims 2, 10 and lines 4-5 of claim 15 have “a number of teeth in in the patient's dentition”- should be written as “a number of teeth in the patient's dentition”. 
* Claim 14:  a “.” Is missing at the end of the claim.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 2-19, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-14, 16, 18-19 of U.S. Patent No. 10595965 from the same inventors. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious, to an artisan of ordinary skill in the art to have derived the claims in the instant case using the claimed embodiments in the issued patent as a guide.
US Patent 10595965
Instant Application 
Claim 1, Claim 9, Claim 14;  interproximal reduction (IPR) planning, comprising:
identifying a first ridge endpoint reference line between a ridge endpoint of a first tooth and a ridge endpoint of a second tooth, wherein the first tooth and the second tooth are adjacent and overlap at a target position of the first tooth and the second tooth during the treatment plan, wherein the first tooth and the second tooth are of a number of teeth included in a digital dental model of the treatment plan;
identifying a second ridge endpoint reference line between the ridge endpoint of the first tooth and the ridge endpoint of the second tooth at a provided stage of the treatment 
calculating a distance difference between the first and second ridge endpoint reference lines; and
revising the treatment plan to provide an intermediate position for the first tooth and the second tooth within the treatment plan in response to an identification that the first tooth overlaps with the second tooth, wherein:
revising the treatment plan includes removing an overlap of the first tooth and the second
tooth in the digital dental model such that the first tooth and the second tooth are aligned
sufficiently for IPR to be performed based on the calculated distance difference between
the first and second ridge endpoint reference lines being within a specified threshold
distance; and
the first tooth and the second tooth are not overlapping such that IPR can be performed 
 planning for a patient's dentition, comprising:
identifying an overlap between a first tooth and a second tooth of a number of teeth in in the patient's dentition a target position of a treatment plan;
calculating a target position angle between a first reference line along a mesial-distal local
axis of the first tooth and a second reference line along a mesial-distal local axis of the
second tooth when the first and second tooth are at the target position;
calculating a determined position angle between the first reference line and the second

treatment plan;
determining that the first and second tooth are sufficiently aligned for performing an IPR by
establishing that the determined position angle is greater than the determined position
angle; and
in response to the determined position angle being greater than the determined position
angle:
revising the treatment plan to remove the overlap and align the first and second tooth
in an intermediate position within the treatment plan,
prescribing IPR on at least one of the first and second tooth in the intermediate position, and
reclining the first and second tooth to a revised target position in a revised treatment plan.

Claim 3; disregarding a molar or premolar overlap between a first molar and a second molar or between a premolar and a molar.
Claim 10; identify the first tooth in the number of teeth that overlaps with a number of neighboring teeth on different sides of the first tooth.
Claim 4, claim 11, claim 16; identifying overlaps between the first tooth and a number of neighboring teeth on different sides of the first tooth and determining whether the first tooth and the number of neighboring teeth are sufficiently aligned for performing the IPR.
Claim 11; change a mesial position of at least one tooth of the first tooth and the neighboring tooth to remove the overlap of the teeth.
Claim 5, claim 17; wherein removing the overlap includes changing a mesial position of at least one of the first and second tooth.
Claim 12; change a distal position of at least one tooth of the first tooth and the neighboring tooth to remove the overlap of the teeth.

Claim 6, claim 18; wherein removing the overlap includes changing a distal position of at least one of the first and second tooth.
Claim 13; recline a number of teeth without undesired overlap in the target digital dental model to a revised target position in the 

Claim 18; compute a plurality of stages in the treatment plan.
Claim 8, claim 13; identifying overlaps between the first and second tooth at a plurality of stages of the treatment plan.
Claim 19; insert a number of sub-stages at the provided stage of the treatment plan, wherein a first sub-stage of the number of sub-stages includes expanding the arch of the first tooth and the neighboring tooth.
Claim 9, claim 14, claim 21; wherein revising the treatment plan includes inserting a number of sub-stages into the treatment plan, wherein a first sub-stage includes expanding an arch of the first and second tooth.
Claim 16; providing the stage of the
treatment plan by computing an angle between a ridge of the first tooth and a ridge of the neighboring tooth at the provided stage and at the target position, wherein the mesial-distal reference lines are aligned when the calculated angle is approximately 20 degrees or less.
Claim 12; wherein the specified threshold is approximately 20 degrees or less.



7.	Claims 2-19, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-14, 16, 18-19 of U.S. Patent No. 9433476 from the same inventors. Although the claims at issue are not identical, they are not patentably distinct from it would have been obvious, to an artisan of ordinary skill in the art to have derived the claims in the instant case using the claimed embodiments in the issued patent as a guide.
US Patent 9433476
Instant Application 
Claim 1, Claim 9, Claim 14;  interproximal reduction (IPR) planning, comprising:
identifying a first tooth and a second tooth within a set of teeth representing one dental
arch of a patient in a digital dental model wherein the first and second tooth are adjacent on the
arch and overlap at a target position of each tooth during a treatment plan;
identifying a mesial-distal reference line of the first tooth and a mesial-distal reference
line of the second tooth;
calculating an angle between the mesial-distal reference line of the first tooth and the
mesial-distal reference line of the second tooth at a provided stage of the treatment plan;

the mesial-distal reference line of the first tooth and the mesial-distal reference line of the second tooth are aligned sufficiently for IPR to be performed based on the calculated
angle between the mesial-distal reference line of the first tooth and the mesial-distal reference line of the second tooth being within a specified threshold; and 
 wherein the first and second tooth are not overlapping such that IPR can be performed on at least one of the first and second tooth.
 planning for a patient's dentition, comprising:
identifying an overlap between a first tooth and a second tooth of a number of teeth in in the patient's dentition a target position of a treatment plan;
calculating a target position angle between a first reference line along a mesial-distal local
axis of the first tooth and a second reference line along a mesial-distal local axis of the
second tooth when the first and second tooth are at the target position;
calculating a determined position angle between the first reference line and the second
reference line when the first and second tooth are at a determined position of the
treatment plan;
 by
establishing that the determined position angle is greater than the determined position
angle; and
in response to the determined position angle being greater than the determined position
angle:
revising the treatment plan to remove the overlap and align the first and second tooth
in an intermediate position within the treatment plan,
prescribing IPR on at least one of the first and second tooth in the intermediate position, and
reclining the first and second tooth to a revised target position in a revised treatment plan.

Claim 3; disregarding a molar or premolar overlap between a first molar and a second molar or between a premolar and a molar.

Claim 4, claim 11, claim 16; identifying overlaps between the first tooth and a number of neighboring teeth on different sides of the first tooth and determining whether the first tooth and the number of neighboring teeth are sufficiently aligned for performing the IPR.
Claim 11; change a mesial position of at least one tooth of the first tooth and the neighboring tooth to remove the overlap of the teeth.
Claim 5, claim 17; wherein removing the overlap includes changing a mesial position of at least one of the first and second tooth.
Claim 12; change a distal position of at least one tooth of the first tooth and the neighboring tooth to remove the overlap of the teeth.
Claim 6, claim 18; wherein removing the overlap includes changing a distal position of at least one of the first and second tooth.
Claim 13; recline a number of teeth without undesired overlap in the target digital dental model to a revised target position in the revised target digital dental model after IPR prescription.
Claim 7, claim 19;  reclining teeth without undesired overlap to a corresponding revised target position in the revised treatment plan.
Claim 18; compute a plurality of stages in the treatment plan.
Claim 8, claim 13; identifying overlaps between the first and second tooth at a plurality of stages of the treatment plan.

Claim 9, claim 14, claim 21; wherein revising the treatment plan includes inserting a number of sub-stages into the treatment plan, wherein a first sub-stage includes expanding an arch of the first and second tooth.
Claim 16; wherein the mesial-distal reference lines are aligned when the calculated angle is approximately 20 degrees or less.
Claim 12; wherein the specified threshold is approximately 20 degrees or less.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



8.	Claims 2-9,  15-21 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
i)	Claims 2 and 15 recites:
“determining that the first and second tooth are sufficiently aligned for performing an IPR by establishing that the determined position angle is greater than the determined position angle;”
How can “the determined position angle is greater than the determined position angle;” be feasible or true– this erroneous condition makes the meaning of the limitation indefinite and 
  ii)	Claim 15 recites the limitation “the patient's dentition” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Depended claims 3-9 are rejected based on their dependency on rejected claim 2 and depended claims 16-21 are rejected based on their dependency on rejected claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 2-21 are rejected under 35 U.S.C. 103 as being un-patentable over Cheng et al. hereafter Cheng (Patent No.: US 7,689,398 B2), in view of of Imgrund et al. hereafter Imgrund (Patent No.: US 7,744,369 B2).

Regarding Claim 2, Cheng disclose a method for interproximal reduction (IPR) planning for a patient's dentition (Cheng: abstract), the method comprising:
identifying an overlap between a first tooth and a second tooth of a number of teeth in in the patient's dentition a target position of a treatment plan (Cheng: Figure 1B-steps 116, 118, 120, column 4 lines 3-7: The control system can then check to see whether overlap with its neighboring teeth exists (118/120), and then proceed to construct the IPR model (104) if overlap for the tooth with its neighboring teeth exists; column 9  lines 13-15: determining a target point between contours associated with the tooth and the at least one neighboring tooth);
calculating a target position angle between a first reference line  (Cheng: Figure 6, column 6 lines 20-40: a bisector 616 is calculated from the intersection angle formed by tangent line A ( 612) and tangent line B (614); Figure 1B-item 110: Final stage; Claim 15: determining a target point between contours associated with the first tooth and the neighboring teeth, with the stripping plane being constructed to pass through the target point and in the normal direction);
calculating a determined position angle between the first reference line and the second reference line when the first and second tooth are at a determined position of the treatment plan (Cheng: Figure 6, column 6 lines 20-40: a bisector 616 is calculated from the intersection angle formed by tangent line A ( 612) and tangent line B (614); column 3 lines 32-48: Initial stage; Claim 15: determining a target point between contours associated with the first tooth and the neighboring teeth, with the stripping plane being constructed to pass through the target point and in the normal direction);
determining that the first and second tooth are sufficiently aligned for performing an IPR by establishing that the determined position angle is greater than the determined position angle (Cheng: Figure 6, column 6 lines 30-63: where NY A is the unit vector of the Y-axis of the local coordinate system for tooth A and NY B is the unit vector of the Y-axis of the local coordinate system for tooth B…… When NYA's direction is more preferred, the ratio is greater than 1, i.e. WA>WB·); and
in response to the determined position angle being greater than the determined position angle:
revising the treatment plan to remove the overlap and align the first and second tooth in an intermediate position within the treatment plan (Cheng: Figure 1B-item 118, column 4 lines 1-13: The control system can then check to see whether overlap with its neighboring teeth exists (118/120), and then proceed to construct the IPR model (104) if overlap for the tooth with its neighboring teeth exists; column 7 lines 11-25: However, in accordance with other exemplary embodiments, when different amounts of stripping are to be conducted for two neighboring teeth A and B, another intermediate point between endpoint A (620) and endpoint B (622) can be suitably utilized),
prescribing IPR on at least one of the first and second tooth in the intermediate position (Cheng: column 3 lines 33-47: Thus, multiple IPR tooth geometry models can also be generated, wherein such multiple IPR tooth models correspond to any one or all stripping or trimming stages, i.e., multiple, changeable or stage dependent geometry models can be realized for any or all stripping or trimming stages), and 
Cheng do not explicitly discloses 
a mesial-distal local axis of the tooth; and 
reclining the first and second tooth to a revised target position in a revised treatment plan.



a mesial-distal local axis of the tooth (Imgrund: column 25 lines 1-5:  the connection line between the distal and mesial marginal ridges as the central groove of the tooth in question).
reclining the first and second tooth to a revised target position in a revised treatment plan (Imgrund: page 6 lines 30-42: intended positions of the teeth or the global quantity shall be achieved; Figure 9).
It would have been obvious to a person of ordinary skill in the arts at the time of the applicant’s invention to modify the teachings of Cheng by incorporating a mesial-distal local axis of the tooth and reclining the first and second tooth to a revised target position in a revised treatment plan as taught by Imgrund for the purpose of quickly arriving at a pre-set-up for the orthodontic treatment of a patient based up on the user specified parameters; and thereafter enabling the user in interactively arriving at a final, desired treatment setup for the patient (Imgrund: abstract).

Regarding Claims 10 and 15, the claims recite the same substantive limitations as Claim 2 and are rejected using the same teachings.

Regarding Claim 3, the combinations of Cheng and Imgrund further disclose the method of claim 2, further comprising disregarding a molar or premolar overlap between a first molar and a second molar or between a premolar and a molar (Cheng: column 4 lines 3-13: The control system can then check to see whether overlap with its neighboring teeth exists (118/120), and then proceed to construct the IPR model (104) if overlap for the tooth with its neighboring teeth exists; Imgrund: Figure 27-30; column 27 lines 20- column 28 line 25: Adjustment of the Molar Relation- in this case the interproximal contact point between the second premolar and the first molar is used as a reference point).

Regarding Claim 4, the combinations of Cheng and Imgrund further disclose the method of claim 2, further comprising identifying overlaps between the first tooth and a number of neighboring teeth on different sides of the first tooth and determining whether the first tooth and the number of neighboring teeth are sufficiently aligned for performing the IPR (Cheng: Figures 4, 5, 6, column 4 lines 3-13: The control system can then check to see whether overlap with its neighboring teeth exists (118/120), and then proceed to construct the IPR model (104) ifoverlap for the tooth with its neighboring teeth exists; Imgrund: column 18 lines 24-67:  The automatically generated occlusal surface should be 45 built in a way that it minimizes the distances to the relevant points of the tooth surfaces. The relevant points are different for the upper and the lower jaw).

Regarding Claims 11 and 16, the claims recite the same substantive limitations as Claim 4 and are rejected using the same teachings.

Regarding Claim 5, the combinations of Cheng and Imgrund further disclose the method of claim 2, wherein removing the overlap includes changing a mesial position of at least one of the first and second tooth (Cheng: Figures 4, 5, 6, column 4 lines 3-67: checking of the overlap 118, constructing of IPR tooth model (104) and/or proceeding to determine whether the next tooth is the last one on the patient's jaw (122) can again be conducted before proceeding to teeth movement;  Imgrund: column 27 lines 27-30: The lateral segments of teeth are both displaced in distal or mesial direction until the mesio-buccal cusp tips of the first molars align with the corresponding tooth feature of the mandible; column 28 lines 20-25:  the mesio-buccal cusp tip of molar 502, and the mesial shift of the upper lateral segment).

Regarding Claim 17, the claim recites the same substantive limitations as Claim 5 and is rejected using the same teachings.

Regarding Claim 6, the combinations of Cheng and Imgrund further disclose the method of claim 2, wherein removing the overlap includes changing a distal position of at least one of the first and second tooth (Cheng: Figures 4, 5, 6, column 4 lines 3-67: checking of the overlap 118, constructing of IPR tooth model (104) and/or proceeding to determine whether the next tooth is the last one on the patient's jaw (122) can again be conducted before proceeding to teeth movement; Imgrund: column 27 lines 27-30: The lateral segments of teeth are both displaced in distal or mesial direction until the mesio-buccal cusp tips of the first molars align with the corresponding tooth feature of the mandible; column 28 lines 1-2:  the mesio-buccal cusp tip of molar 490, and the distal shift of the upper lateral segment).

Regarding Claim 18, the claim recites the same substantive limitations as Claim 6 and is rejected using the same teachings.

Regarding Claim 7, the combinations of Cheng and Imgrund disclose the method of claim 2, further comprising reclining teeth without undesired overlap to a corresponding revised (Cheng: Figure 1B-item 118, column 4 lines 1-13: The control system can then check to see whether overlap with its neighboring teeth exists (118/120), and then proceed to construct the IPR model (104) if overlap for the tooth with its neighboring teeth exists; column 7 lines 11-25: However, in accordance with other exemplary embodiments, when different amounts of stripping are to be conducted for two neighboring teeth A and B, another intermediate point between endpoint A (620) and endpoint B (622) can be suitably utilized; Imgrund: page 6 lines 30-42: intended positions of the teeth or the global quantity shall be achieved; Figure 9).

Regarding Claim 19, the claim recites the same substantive limitations as Claim 7 and is rejected using the same teachings.

Regarding Claim 8, the combinations of Cheng and Imgrund disclose the method of claim 2, further comprising identifying overlaps between the first and second tooth at a plurality of stages of the treatment plan. (Cheng: Figure 8A, 8B, column 3 lines 33-48:  it should be noted that the stripping can be distributed to multiple stages, anywhere from initial stage to final stage. Thus, multiple IPR tooth geometry models can also be generated, wherein such multiple IPR tooth models correspond to any one or all stripping or trimming stages, i.e., multiple, changeable or stage dependent geometry models can be realized for any or all stripping or trimming stages.).

Regarding Claim 13, the claim recites the same substantive limitations as Claim 8 and is rejected using the same teachings.

Regarding Claim 9, the combinations of Cheng and Imgrund disclose the method of claim 2, wherein revising the treatment plan includes inserting a number of sub-stages into the treatment plan, wherein a first sub-stage includes expanding an arch of the first and second tooth (Imgrund: column 13 lines 30-36: Independent Sub-Operations; column 13 line 62- column 14 line 3: tooth arch).

Regarding Claims 14, and 21 the claims recite the same substantive limitations as Claim 9 and are rejected using the same teachings.

Regarding Claim 12, the combinations of Cheng and Imgrund disclose the method of claim 10, wherein the specified threshold is approximately 20 degrees or less ( Cheng: Figure 6, column 6 lines 30-40).

Regarding Claim 20, the combinations of Cheng and Imgrund disclose the system of claim 15, wherein determining that the first and second tooth are sufficiently aligned for performing an IPR comprises determining that the first and second tooth are vertically aligned, laterally aligned, or vertically and laterally aligned. (Imgrund: column 19 lines 40-52: Vertically Aligning the Occlusal Surface; column 13 lines 5-10: edges of the incisors are defined as the points situated the most laterally and occlusally on the tooth surface).



Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
* Pumphrey et al. (Pub. No.: US 2009/0029310 A1) discloses methods of making a series of dental models, as well as devices and systems for making a series of dental models; 
* See et al.  (Pub. No.: US 2013/0325431A1) discloses methods for recognizing a virtual tooth surface, defining a virtual tooth coordinate system, and simulating a collision between virtual teeth;
* Anderson et al.  (Pub. No.: US 2012/0150494A1) discloses a procedure for the orthodontic alignment of misaligned teeth that includes preparing a digital and/or physical overlay model which is the superimposed positioning of the patient's original misaligned dentition with the target or final position;
* Wen et al.  (Pub. No.: US 2009/0286196 A1) discloses a procedure for receiving features are produced on a dental base in response to the target configuration, the receiving features being configured to receive physical tooth models;

11.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending .

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127